Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 1 of 33 PageID #: 19899



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK


           KAREEM BELLAMY, et al.,       *                     Case No. 12-CV-1025(AMD)
                                         *
                                         *
                          Plaintiffs,    *                     Brooklyn, New York
                                         *                     January 22, 2021
                v.                       *
                                         *
           CITY OF NEW YORK, et al.,     *
                                         *
                          Defendants.    *
                                         *
           * * * * * * * * * * * * * * * *

                     TRANSCRIPT OF CIVIL CAUSE FOR MOTION HEARING
                            BEFORE THE HONORABLE PEGGY KUO
                            UNITED STATES MAGISTRATE JUDGE

           APPEARANCES:

           For the Plaintiffs:                        ILANN M. MAAZEL, ESQ.
                                                      EARL WARD, ESQ.
                                                      MARISSA BENAVIDES, ESQ.
                                                      Emery Celli Brinckerhoff Abady
                                                       Ward & Maazel LLP
                                                      600 Fifth Avenue
                                                      New York, NY 10020

                                                      JOEL B. RUDIN, ESQ.
                                                      Law Offices of Joel B. Rudin
                                                      Carnegie Hall Tower
                                                      152 West 57 Street
                                                      New York, NY 10019

           For the Defendants:                        JOSHUA J. LAX, ESQ.
                                                      New York City Law Department
                                                      100 Church Street
                                                      Rm 3-154
                                                      New York, NY 10007


          Proceedings recorded by electronic sound recording, transcript
          produced by transcription service.


                          Fiore Reporting and Transcription Service, Inc.
                                 4 Research Drive, Suite 402
                           Shelton, Connecticut 06484 (203)929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 2 of 33 PageID #: 19900

                                                                                     2


  1             (Proceedings commenced at 1:30 p.m. )

  2                    THE COURT:     This is a motion hearing in the matter

  3       of Kareem Bellamy vs. City of New York, et al., docket no. 12-

  4       CV-1025, Magistrate Judge Peggy Kuo presiding.

  5                    Will the parties please state their appearances,

  6       starting with the plaintiff.

  7                    MR. MAAZEL:    Good afternoon, Your Honor.         Ilann

  8       Maazel for the plaintiff, Kareem Bellamy.

  9                    MR. WARD:     Good afternoon, Your Honor.       Earl Ward

 10       for the plaintiffs.

 11                    MS. BENAVIDES:     Good afternoon, Your Honor.        Marissa

 12       Benavides, also for plaintiffs.

 13                    MR. RUDIN:    Good afternoon.     Joel Rudin for

 14       plaintiff.

 15                    MR. LAX:     For defendant City of New York, Michael

 16       Solomeno, and John Gillen, I am Joshua Lax.             Good afternoon.

 17                    THE COURT:    All right.    Good afternoon, everyone.

 18                    So there had been a motion -- originally for a pre-

 19       motion conference on the motion to amend but I think the

 20       parties wanted to -- my understanding is the parties want to

 21       just to go the heart of the matter, the motion to amend, and

 22       so I wanted to give the parties an opportunity today to talk

 23       about that.

 24                    If you could give me a moment, I had a little bit of

 25       trouble opening all the documents, but please just bear with

                Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 3 of 33 PageID #: 19901

                                                                                     3

  1       me while I pull everything up so that I'm looking at the

  2       appropriate documents before you get started.

  3             (Pause.)

  4                    So why don't I start with the plaintiff and then you

  5       can tell me what you're attempting to accomplish here and then

  6       I'll hear from Mr. Lax.       Okay?

  7                    MR. MAAZEL:    Thank you, Your Honor.       This is Ilann

  8       Maazel for the plaintiff.

  9                    So we are here on a motion to amend filed by the

 10       plaintiff.     This is a motion to add a new Monell claim against

 11       the City of New York. And the motion arises from discovery

 12       that we engaged in in November and December of 2020.

 13                    So just to step back for a moment, we obviously have

 14       a number -- Section 1983 claims against the individual

 15       defendants and -- as well as Monell claims against the

 16       defendant City.

 17                    What we learned that was new in the depositions in

 18       November and December was important information that we felt

 19       merited an additional claim.

 20                    So we already had a claim related to the summation

 21       misconduct.      We had a claim related to the witness protection

 22       program.

 23                    But what we learned from Mr. Schwartz, the number

 24       two in the Queens District Attorney's Office, and what we

 25       learned from Mr. Castellano, the 30(b)(6) witness from the


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 4 of 33 PageID #: 19902

                                                                                     4

  1       City, is that there were at least some 58 decisions from the

  2       Second Department and other courts before 1996 finding

  3       arranged prosecutorial misconduct in the office.

  4                   And we learned that the QDAO was aware of those

  5       decisions at the highest levels and we learned that they took

  6       no action to fix any of those problems.          They changed no

  7       policy.    They changed no procedure.        They didn't discipline

  8       anyone.    They didn't investigate.       They didn't change their

  9       evaluations.     They didn't change the way they supervised.

 10       They didn't change their hiring practices.

 11                   They had really a broad based deliberate

 12       indifference to prosecutorial misconduct in the office,

 13       including the very types of conduct that we are at issue in

 14       the Bellamy case, such as Brady violations and summation

 15       misconduct. So this was significant information to us.

 16                   Just as a matter of timing we in August of 2020

 17       filed our 3(b)(6) notice with the City, or served our 30(b)(6)

 18       notice on the City, to discuss the City's response to that

 19       memo collecting information about prosecutorial misconduct in

 20       the office.

 21                   The City moved to quash part or all of the 30(b)(6)

 22       notice.    We had a lot of back and forth with the City, both

 23       before we went to the court and then before the court.             Your

 24       Honor allowed that 30(b)(6) notice to proceed and that

 25       deposition to proceed and we did.         We then deposed Mr.


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 5 of 33 PageID #: 19903

                                                                                     5

  1       Castellano on behalf of the City.

  2                    On December 1st, 2020 -- we received the transcript

  3       from that deposition on December 9th and within a few days we

  4       had drafted our amended -- or our proposed amended complaint,

  5       sent that to the City.       Asked them whether they would consent

  6       to filing, they did not consent and that's what led to the

  7       premotion conference and now this motion.

  8                    I just want to make a couple of points on the law

  9       here.    The first, of course, is as we all know leave to amend

 10       a complaint is liberally granted.         That's the first point.

 11                    The second point is that there's really no prejudice

 12       at all to the City here.       We're not adding any new defendant.

 13       We're not seeking any new discovery.          We need no new discovery

 14       based on this claim.

 15                    This will not affect the expert discovery schedule,

 16       which is proceeding at pace.        It will not affect the trial

 17       schedule.     In fact, we reached an agreement with defense

 18       counsel to file the pretrial order sooner than we previously

 19       anticipated.

 20                    So there won't be any delay.       There won't be any new

 21       defendant.     And the City's papers state that they don't view

 22       this as a new claim.

 23                    And if that is true -- I don't agree with that, but

 24       if that is true, there's certainly no prejudice to the City

 25       for adding new information that simply supports the claims


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 6 of 33 PageID #: 19904

                                                                                     6

  1       that we have.

  2                   So we would suggest that the motion to amend be

  3       granted.    We cite a number of cases to the court.          It's not

  4       unusual at all to amend pleadings at the end of discovery

  5       absent some significant prejudice to the defendant and we

  6       cited the Keinig (ph) case and the Purdy (ph) case and the

  7       J.P. Morgan case and a number of other cases.

  8                   Again, we believe that this is a motion supported by

  9       evidence we learned relatively recently.           We worked as

 10       diligently and promptly as we could to propose an amended

 11       complaint based upon that testimony.

 12                   We provided that to the defense as soon as we

 13       possibly could, really within days of receiving the transcript

 14       of that second critical deposition, and there's no prejudice

 15       at all really to the City.

 16                   And so we would just ask that the motion be granted,

 17       that the claim be part of the case and we proceed pursuant to

 18       the existing schedule in the case, including the pretrial

 19       order and ultimately trial.

 20                   THE COURT:     Can you explain what the necessity is

 21       for you to have this information in an amended complaint?

 22                   MR. MAAZEL:     Sure.   So the existing claims -- the

 23       existing Monell claims, one of them focuses on summation

 24       misconduct exclusively.       The other focuses on the witness

 25       protection program exclusively.         And those claims, of course,


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 7 of 33 PageID #: 19905

                                                                                     7

  1       were upheld by the Second Circuit.

  2                   This claim is broader and it's based on the

  3       testimony we learned, which is that it wasn't simply that the

  4       City or really the QDAO was deliberately indifferent to

  5       submission of conduct.       It wasn't simply that they had no

  6       policy procedure to share witness protection information with

  7       the (indiscernible) ADA or with the defense.

  8                   It was a broader deliberate indifference to

  9       prosecutorial misconduct in the office, the scope of which

 10       really exceeds what's in our other claims and the scope of

 11       which was unknown to the plaintiff. I mean, this was certainly

 12       known to the defense throughout the case but it was unknown to

 13       the plaintiff.

 14                   And so it's a claim that focuses not just on the

 15       more narrow issues of summation misconduct and the WPP

 16       program, but also on the overall deliberate indifference to

 17       prosecutorial misconduct in the office, which is important

 18       because that overall indifference to really all sorts of

 19       different types of misconduct was, we believe, a substantial

 20       factor or proximate cause of the decisions made by Mr. Guy in

 21       this case which led to Mr. Bellamy's conviction and

 22       imprisonment.

 23                   THE COURT:     Okay.   So I heard a couple of different

 24       things and I just want to get clarification.            You said the new

 25       claim is -- you're saying the existing claim is deliberate


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 8 of 33 PageID #: 19906

                                                                                     8

  1       indifference to summation and deliberate indifference to

  2       witness protection procedures, right?

  3                   MR. MAAZEL:     Broadly speaking, yes.

  4                   THE COURT:     Okay.    A new thing that you're adding is

  5       also deliberate indifference but to broader categories of

  6       misconduct, not just summation and witness protection but

  7       other things.     You said all sorts prosecutorial misconduct.

  8       Is that right?

  9                   MR. MAAZEL:     That's correct, Your Honor.

 10                   THE COURT:     Okay.    So it's still deliberate

 11       indifference, but it's the area to which they're deliberately

 12       indifferent go beyond summation of witness protection.

 13                   MR. MAAZEL:     That's true.     Exactly.

 14                   THE COURT:     Okay.    But how would you describe those

 15       additional areas that they're deliberately indifferent to?

 16                   MR. MAAZEL:     Well, we cite a number of examples in

 17       the complaint and it's -- I mean, it's every type of

 18       prosecutorial misconduct -- well, not everything, but --

 19                   THE COURT:     I know, but I'm just trying to figure

 20       out beyond summation and witness protection, what is it that

 21       they're -- what's the misconduct that they're deliberately

 22       indifferent to.      Not how, right, because you described how by

 23       not disciplining and things like that --

 24                   MR. MAAZEL:     Sure.

 25                   THE COURT:     -- but what misconduct are you talking


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 9 of 33 PageID #: 19907

                                                                                      9

  1       about?

  2                   MR. MAAZEL:     So the conduct included misconduct in

  3       openings.     Misconduct in cross examination.          Rosario

  4       violations.      I believe Molineux violations.

  5                   THE COURT:     I'm sorry.    What?

  6                   MR. MAAZEL:     Molineux.    Maybe I'm mispronouncing it.

  7       M-O-L-I-N-E-U-X.

  8                   THE COURT:     I don't know what that is.

  9                   MR. MAAZEL:     Those are violations to using prior

 10       acts of -- when a prosecutor can and cannot use prior bad acts

 11       --

 12                   THE COURT:     (indiscernible) the evidence.

 13                   MR. MAAZEL:     Yes.   Roughly.

 14                   So it's sort of wide ranging misconduct.              And our

 15       point is --

 16                   THE COURT:     Those are the categories you're talking

 17       about?

 18                   MR. MAAZEL:     Those are some of them.        I mean, I --

 19                   THE COURT:     I'd like to know the universe of it.

 20                   MR. MAAZEL:     All right. I'm just going through our

 21       proposed --

 22             (Pause.)

 23                   So some of the examples we cited include -- you

 24       know, do include summation misconduct.           Do include Brady

 25       violations.      Also include disregarding court rulings. Limiting


                Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 10 of 33 PageID #: 19908

                                                                                 10

   1       unfairly prejudicial evidence.          Improper cross examination

   2       questions.     I'm just going through some of the examples, Your

   3       Honor, and I don't think this was an exhaustive list because

   4       we didn't want to write every single example of them.

   5                    THE COURT:    Well, you certainly came close to it

   6       because it's quite extensive so I -- it surprises me that

   7       you're saying you weren't being exhaustive.

   8                    MR. MAAZEL:    We didn't, for example, list every one

   9       of the 58 plus cases.       I think we listed --

  10                    THE COURT:    At the trial you're going to bring all

  11       of this up?     Because if you're alleging it, I assume you're

  12       trying to prove it, right?          Usually you put things in a

  13       complaint because you're intending to prove it.

  14                    MR. MAAZEL:    Sure.

  15                    THE COURT:    So you're going to prove all of these

  16       things.    That's your intention.

  17                    MR. MAAZEL:    Well, there's no dispute about these

  18       violations.     These are all holdings by --

  19                    THE COURT:    Okay.    So then why do they need to be in

  20       the complaint?      I'm just very confused about what you're

  21       trying to do here which is why I opened by asking you what

  22       you're trying to achieve.

  23                    MR. MAAZEL:    What we would like to show the jury,

  24       demonstrate to the jury, is that there was a wide range of

  25       known prosecutorial misconduct within the office, known at the


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 11 of 33 PageID #: 19909

                                                                                  11

   1       highest levels of the office, A.         And B, deliberate

   2       indifference to that misconduct.         And --

   3                   THE COURT:    Okay.

   4                   MR. MAAZEL:    And various    (indiscernible).

   5                   THE COURT:    Yes.    And so the deliberate indifference

   6       you've already pled and you've been doing extensive discovery

   7       on that and it's with regard to the things that actually

   8       happened -- that you've alleged happened in this case with

   9       regard to Mr. Bellamy, which led to a wrongful conviction and

  10       violation of his civil rights, or his constitutional rights

  11       with the summation of the witness protection and -- you

  12       mentioned Brady.

  13                   I don't know if it fits into those but I'll just --

  14       why don't I just say Brady as a separate category.            Okay.   So

  15       three things are already in the complaint and you've been

  16       doing a lot of discovery in that area, which is why I

  17       permitted in your recitation of what's being asked for I

  18       permitted that discovery.

  19                   So the question for me now is -- there are a couple

  20       of different questions.      One is the list of things that you

  21       said are additional, prosecutorial misconduct, opening

  22       statements, cross examination, prior acts, disregard of court

  23       rulings, don't appear to be things that you alleged happened

  24       in Mr. Bellamy's case, correct?

  25                   MR. MAAZEL:    That's true.     Some of those things did


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 12 of 33 PageID #: 19910

                                                                                 12

   1       not happen in this case.      That's correct.

   2                   THE COURT:    Well, none of those, because you didn't

   3       plead it originally.      And I assumed that you've scoured the

   4       record in his trial and if any of these happened, you would

   5       have brought it up.

   6                   So if you didn't bring it up, I'm assuming that

   7       those things did not happen at his trial, correct?

   8                   MR. MAAZEL:    Our claims about what happened in the

   9       Bellamy case specifically are not different by

  10       (indiscernible).

  11                   THE COURT:    Right.   And so if you're going to say

  12       that the Queens D.A.'s Office was a total miss and they're

  13       disregarding all kinds of prosecutorial misconduct, examples

  14       of which affected your client's case, you already are in a

  15       position to do that because you can argue what happened in

  16       your client's case and you can argue the Monell part, which is

  17       the background, which is that the office didn't do anything

  18       that could have helped your client avoid these problems.

  19                   And so to bring in all this other information into

  20       the complaint I am just very confused as to how the trial is

  21       going to happen when the jury has to read this extensive

  22       complaint, because that's what they'll have to do as part of

  23       their deliberations, and go through it say basically what the

  24       heck.   What are we deciding here?       I thought this trial was

  25       about Mr. Kareem Bellamy.


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 13 of 33 PageID #: 19911

                                                                                   13

   1                    And I just don't know what is accomplished either

   2       for your client or for your case by adding all this

   3       distracting, perhaps -- well, I will say unnecessary detail to

   4       the complaint.     And that's why I asked you because I thought I

   5       might be missing something.

   6                    Why does this need to be in a complaint?         Why can't

   7       it just be part of the case that you may be able to present,

   8       if Judge Donnelly allows it, to support your existing Monell

   9       claims, which are already quite broad and specifically talk

  10       about Kareem Bellamy's trial. And some of it could be -- you

  11       know, there's stipulations that certain things happened.              And

  12       that's it.     And you could present your case that way.         Am I

  13       missing something?

  14                    MR. MAAZEL:   Well, adding this claim will ensure

  15       that the jury hears the full sweep and scope of the deliberate

  16       indifference of this office.       And --

  17                    THE COURT:    But I assume they're going to hear that

  18       anyway because you've got all this information.           And if you

  19       could convince Judge Donnelly that you should be able to

  20       present this information to support the claim about the Monell

  21       claim about the deliberate indifference for the prosecutorial

  22       misconduct that occurred in your client's case, then you get

  23       to present what you need to to prove your case.

  24                    MR. MAAZEL:   My point, Your Honor, is simply that

  25       there's different types of misconduct engaged on a systemic


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 14 of 33 PageID #: 19912

                                                                                  14

   1       basis by the office that led to the breakdowns that occurred

   2       in Mr. Bellamy's case.

   3                   And they're not all the same.       There are different

   4       ways -- there are different practices of the office, there's

   5       different policies to the office that led to this wrongful

   6       conviction.     And we're already pled two of them.         But they

   7       aren't the only practices, policies and customs that led to

   8       what happened here.

   9                   And certainly we're entitled, I believe, to plead

  10       more than one Monell claim in a given case.            And here there is

  11       a broader policy/practice in the office that was a proximate

  12       cause of the constitutional violations in this case and --

  13                   THE COURT:    Well, if that's the case, why wouldn't

  14       it be enough for you just to amend it to say summation,

  15       witness protection, Brady and other types such as opening

  16       statements, cross examination, (indiscernible), disregard of

  17       court ruling?

  18                   MR. MAAZEL:    In short, just add all of those

  19       allegations to the existing claims as opposed to a new claim?

  20                   THE COURT:    So the complaint -- it's a document of

  21       allegations. I'm just asking -- I haven't heard from Mr. Lax

  22       yet, right, so I'll hear from him, but I'm just -- there's a

  23       lot of detail here.

  24                   And that's the question -- that's really the heart

  25       of my question is why are you throwing all of this detail into


                Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 15 of 33 PageID #: 19913

                                                                                 15

   1       this document that's basically a pleading document?

   2                   MR. MAAZEL:    Sure, and it's -- you know, it is a

   3       long complaint.     It's certainly not the longest complaint I've

   4       seen.     But that reflects the sweeping nature of the

   5       allegations.

   6                   THE COURT:    Yeah, but this case -- this is what -- I

   7       know Judge Donnelly has expressed her concern on the record as

   8       to where this trial is going because it feels like Mr. Kareem

   9       Bellamy is getting lost in all of this.         That the case gets

  10       broader and broader and becomes a bigger and bigger indictment

  11       of the system, of the office of the -- whatever it is and that

  12       may play a role in what happened to him.

  13                   But really the heart of the matter is what happened

  14       to him and the heart of the trial should be focused on what

  15       happened to him.

  16                   And so there's just a real concern that the more

  17       that gets thrown into the pleadings, the more the trial is

  18       going to spin away from this human being at the heart of the

  19       case.

  20                   This is just my question and, of course, like I

  21       said, I will ask Mr. Lax to jump in and I'll hear what he has

  22       to say.

  23                   But I wanted to understand from you what the reason

  24       was that you're making this request because I didn't see it

  25       upon review of what you've given me and I thought that I might


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 16 of 33 PageID #: 19914

                                                                                 16

   1       be missing something.      So let me hear if you have anything

   2       else to say before I turn to Mr. Lax.

   3                   MR. MAAZEL:    I would just say that I don't see

   4       addition of this claim really expanding the length of the

   5       trial in any remotely substantial way.

   6                   I mean, I think it's quite likely that the 30(b)(6)

   7       witness will be a witness at trial.         Quite likely that Barry

   8       Schwartz, the number two in the office, will be a witness at

   9       the trial and testifying about various claims in the case.

  10                   So there will be very efficient ways for us to

  11       present this evidence to the jury and we certainly feel it's

  12       in Mr. Bellamy's best interest for the jury to hear the

  13       evidence supporting this Monell claim, which ultimately is a

  14       claim that will -- if he prevails will provide him relief.

  15                   So we strongly believe that this does help Mr.

  16       Bellamy's case and it is important to Mr. Bellamy's case and

  17       it is relevant to the jury's deliberations.

  18                   MR. RUDIN:    Your Honor, this is Joel Rudin.        Might I

  19       add something?

  20                   THE COURT:    Go ahead.

  21                   MR. RUDIN:    The existing complaint does not as

  22       explicitly as would be desirable allege that a failure to

  23       discipline Brady violations generally led to the Brady

  24       violation that occurred in this case.

  25                   And we made an effort before Judge Donnelly decided


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 17 of 33 PageID #: 19915

                                                                                 17

   1       the motion to -- for summary judgment or as to the Monell

   2       claim to dismiss to make it clear that that was the

   3       plaintiff's theory.

   4                   And we conducted a great deal of discovery on that

   5       theory but the complaint hasn't been amended to make crystal

   6       clear that even though the Second Circuit noted that that

   7       theory is being pursued by plaintiff it's not clearly within

   8       the four corners of the complaint.

   9                   And in addition to that the -- you know the Supreme

  10       Court has made clear in Conick v. Thompson and the circuit

  11       courts have made clear that you don't have to have exactly the

  12       same constitutional violation to give notice to the

  13       municipality that there's a defective policy or practice and

  14       to establish a claim of deliberate indifference.

  15                   And essentially the courts have upheld the theory

  16       that the failure to discipline or to take remedial measures

  17       against misconduct generally will create a winning at all cost

  18       atmosphere that will lead to the kind of specific violations

  19       that occurred in a particulars case.

  20                   So that part of what this amendment accomplishes is

  21       to make clear that he large number of misconduct cases that

  22       are collected in that 1996 memorandum and the indifference of

  23       the office in various different ways to their knowledge about

  24       that misconduct created an atmospheres and a policy -- and

  25       shows that there was a policy of deliberate of indifferent


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 18 of 33 PageID #: 19916

                                                                                 18

   1       that existing at the time of the Bellamy trial that led David

   2       Guy to commit the specific acts of misconduct that he

   3       committed.

   4                    He might have committed other acts of misconduct.

   5       These happen to be the ones that he committed in this case

   6       because all he cared about was winning and he knew there'd be

   7       no consequence to him if he committed the Brady violation, if

   8       he committed the summation misconduct.

   9                    And so I understand Your Honor has raised the

  10       question about whether or not this amendment is too detailed.

  11       I think the reason for it is that the testimony that we

  12       received that Mr. Mazel elicited very recently is very, very

  13       dramatic.

  14                    Here you have a report that the highest levels of

  15       the office asked for that documented this misconduct that he

  16       had been found by the appellant courts in New York over, and

  17       over, and over again from the late 1980's until 1995 and at

  18       the beginning of 1996.      They're obviously aware of the

  19       misconduct and now it's all collected for them and they do

  20       nothing.     They don't change any of their practices or

  21       policies.

  22                    And so that -- one can infer from that indifference

  23       that the same atmospheres and policy and deliberate

  24       indifference existed around the time of the Bellamy trial and

  25       it's broader than holding back $2,800 of undisclosed benefits,


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 19 of 33 PageID #: 19917

                                                                                 19

   1       or whatever the amount is that this witness was promised. And

   2       it's broader than the exact acts of summation misconduct that

   3       happened to occur in this case.

   4                   And so I think that's the reason why we would like

   5       to have the complaint be clearer so that the City cannot come

   6       back at the time of trial and say well, the existing complaint

   7       from 2012, if it's still the operative complaint, doesn't say

   8       anything about the failure to discipline Brady violations and

   9       it doesn't explicitly say that there was an atmosphere -- a

  10       winning at all cost atmosphere that was created by the failure

  11       to take any steps against any prosecutorial misconduct

  12       resulting in violations of the constitutional rights of

  13       criminal defendants.

  14                   So I think it's important for us to be able to have

  15       a document that makes clear what our theory is and so there

  16       isn't a problem at trial where the City can raise an argument

  17       that certain proof should not be allowed because the operative

  18       complaint doesn't make crystal clear that it's part of our

  19       theory.

  20                   THE COURT:    And where in your amendment, or proposed

  21       amendment, do you make it crystal clear?

  22                   MR. RUDIN:    Well, the --

  23                   THE COURT:    In the hundred paragraphs that you're

  24       proposing to add, where does this become crystal clear?

  25                   MR. RUDIN:    In the amended complaint that is added -


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 20 of 33 PageID #: 19918

                                                                                     20

   1       - in the cause of action that's added to the complaint that is

   2       around -- I mean, is built around the testimony about the --

   3                    THE COURT:    Tell me which paragraph so I can read

   4       it.

   5                    MR. RUDIN:    I don't have it.     Maybe Mr. Maazel can

   6       do it. I don't have it in front of me but it alleges that

   7       there was widespread prosecutorial misconduct --

   8                    THE COURT:    I know.   I'm sorry, Mr. Rudin.       I know

   9       that's what you're saying but I'm looking for the crystal

  10       clear argument, the crystal clear statement of your expanded

  11       theory.

  12                    You propose adding a hundred paragraphs to your

  13       complaint and so I'm asking you to point me to where it is.

  14                    MR. RUDIN: Well, I don't --

  15                    MR. MAAZEL:    I have it in front of me, Your Honor.

  16       And of course it really is throughout the claim.            But if we

  17       were to pick --

  18                    THE COURT:    Yeah, but this is the problem, right?

  19       You're saying crystal clear but it's not crystal clear because

  20       it's lost.

  21                    MR. MAAZEL:    Well, I --

  22                    THE COURT:    Before you do that, because you might

  23       need a moment, I'm looking to see whether the Brady violation

  24       is alleged. I had the sense that the Brady violation was

  25       alleged -- it certainly was alleged in a way that was clear


                 Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 21 of 33 PageID #: 19919

                                                                                     21

   1       enough for the Second Circuit, as you pointed out, to say that

   2       you had alleged it.

   3                   So I'm looking to see again through your red line

   4       where it is that you've now added a clear reference to the

   5       Brady violation issue.

   6                   MR. MAAZEL:    If I could start with Your Honor's

   7       first question. So I think if you just start with paragraph

   8       405. And so this is a straight forward paragraph that makes

   9       clear the breadth of the deliberate indifference here.

  10                   THE COURT:    So paragraph 405 is the one where you

  11       say the City admitted certain things in the 30(b)(6)

  12       deposition.

  13                   MR. MAAZEL:    Yes.   That's right.        That the City --

  14                   THE COURT:    That is a -- okay.      Hold on a second.

  15       This is in your statement of facts.         This is not in a claim.

  16                   MR. MAAZEL:    No, this is in the claim.

  17                   THE COURT:    Okay. I'm sorry. I'm looking to see

  18       where.   Claim to Monell, the policy and practice, custom of

  19       prosecutorial misconduct, right?

  20                   MR. MAAZEL:    Yes.

  21                   THE COURT:    Claim two. Yes.     Okay.

  22                   And so you're saying paragraph 407 recites certain

  23       facts.

  24                   MR. MAAZEL:    Paragraph 405.

  25                   THE COURT:    405.    Yes.


                Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 22 of 33 PageID #: 19920

                                                                                  22

   1                   MR. MAAZEL:    So paragraph 405 lists in simple terms

   2       what we learned in the 30(b)(6) deposition.

   3                   THE COURT:    Right.    Those are the failed to take

   4       certain actions.

   5                   MR. MAAZEL:    Yes.

   6                   THE COURT:    Okay.    And then where's the expanded --

   7       you said that the original complaint said summation

   8       violations, witness protection issues and Brady.           And now you

   9       want to add and other misconduct but the 405 doesn't contain

  10       misconduct.    405 contains a list of failures to act.

  11                   MR. RUDIN:    Your Honor, paragraph 397 does it very

  12       clearly.

  13                   THE COURT:    397.     Okay.   Let me take a look at 397.

  14                   Extensive history.       These individuals have extensive

  15       history of prosecutorial misconduct. I'm sorry.           The office

  16       had prosecutorial misconduct.         Okay.

  17                   MR. RUDIN:    And then it's followed by 398.

  18                   THE COURT:    Okay.    So it strikes me that -- and it

  19       struck me while I was reading this that you, as Mr. Rudin

  20       said, have this very dramatic report and you want to make sure

  21       the jury hears of the content.

  22                   Are you saying that without the amendment you

  23       wouldn't be able to introduce the report to the jury?

  24                   MR. MAAZEL:    We would certainly -- if we were stuck

  25       with our existing complaint, we would make every argument we


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 23 of 33 PageID #: 19921

                                                                                     23

   1       could do before the jury.

   2                   But having this claim would make plain that it

   3       should be before the jury.

   4                   THE COURT:    Well, but maybe you don't have to go

   5       that far.    Have you tried to see if you could stipulate to

   6       portions of the complaint, or the introduction of information

   7       in the report?

   8                   If that's your goal, again, going back to my

   9       original question, if your goal is to put this very dramatic

  10       report before the jury, is there another way to do it other

  11       than amending the complaint with a hundred new paragraphs?

  12                   MR. MAAZEL:    Well, we have twin goals, Your Honor.

  13                   One is to make sure the evidence is before the jury

  14       and the second is to make sure the claim is before the jury;

  15       it's own separate claim, because this is an important claim

  16       that if we prevail will vindicate Mr. Bellamy's rights.

  17                   THE COURT:    Yes.   Okay.   All right.     Mr. Lax, you've

  18       been waiting patiently.      Let me hear from you.

  19                   MR. RUDIN:    Your Honor, paragraph 4 --

  20                   THE COURT:    I'm sorry. Somebody was speaking.           I

  21       can't --

  22                   MR. RUDIN:    Paragraph 401 makes the causation very

  23       clear between the types of misconduct that we would like to

  24       have in the case, clearly in the case, and the causation of

  25       constitutional violations that occurred in this case.            The


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 24 of 33 PageID #: 19922

                                                                                 24

   1       link has made very clear.

   2                   The rest of it is detail that we would like in the

   3       complaint but at the very least we need to have clear the

   4       theories under which the evidence would be admissible.

   5                   Otherwise no doubt the City's going to try to

   6       drastically limit our proof to the 2012 complaint which is not

   7       a model of draftsmanship.

   8                   THE COURT:    All right.    Mr. Lax?

   9                   MR. LAX:     Thank you, Your Honor.

  10                   I'll note first of all going back to the operative

  11       complaint, these dramatic statements that they're now pointing

  12       to paragraph 401, 397 in their revised proposed complaint, the

  13       basic premises are all in their operative pleading and,

  14       frankly, we have been doing discovery about all of this.

  15                   Like I'm not -- all of the things that Mr. Rudin and

  16       Mr. Maazel are saying about the nature of their complaints,

  17       I've not heard anything surprising because I knew that one,

  18       they were going to suggest -- I knew based on -- taking

  19       everything, the entire record altogether that they were going

  20       to be alleging deliberate indifference.

  21                   And I was aware that they were going to say that not

  22       just in summation, or with Brady but with everything there

  23       wasn't sufficient training, because that's the way they took

  24       the depositions and that's the way they prosecuted discovery

  25       in this case. All of that happened and it's been clear.


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 25 of 33 PageID #: 19923

                                                                                 25

   1                   So this idea that they now suddenly need to add a

   2       hundred or whatever paragraphs to the complaint to make things

   3       clear, it's just simply not true.        It's all there.

   4                   And I think what crystalizes the point is that when

   5       this case went up on appeal after summary judgment was granted

   6       by the district court, Mr. Rudin put in his brief a

   7       description of what the Monell claim was.          And I'll read it if

   8       the court would like me to. It's on page 47 to 48.

   9                   And it says, "Beyond challenging the so called

  10       Chinese wall policy, Bellamy alleges that the Brady violation

  11       and summation misconduct in this case also resulted from the

  12       longstanding deliberate indifference of the D.A. as the

  13       personnel manager of his office through rampant and

  14       constitutional violations, proven not only by the existence

  15       and persistence of the Chinese wall," which is in quotation

  16       marks," policy but also by the failure of the D.A. to properly

  17       train and supervise and discipline the offending prosecutor."

  18                   The complaint alleges that 65 appellate decisions

  19       were issued condemning such misconduct in the tenured

  20       proceeding of the Bellamy trial and that a further 72

  21       decisions were issued through 2012 when the complaint was

  22       filed.   Yet none of the responsible prosecutors were

  23       disciplined.

  24                   So previously before this amendment was requested

  25       plaintiff was quite clear that all of this was in the


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 26 of 33 PageID #: 19924

                                                                                  26

   1       operative pleadings.      And so now the argument's being advanced

   2       that somehow it's sufficing.

   3                   It's not sufficient.      This amendment falls squarely

   4       within the cases that say that once you have a clear and

   5       concise statement of what your claim is about, amending to

   6       embellish and embroider details of things that are really

   7       meant for the jury is impermissible.

   8                   And I think that that point is borne out by our

   9       discussion because when one considers plaintiff's arguments

  10       this afternoon and what they really were talking about, is

  11       they were really talking about relevance issues as it relates

  12       to evidence.

  13                   There is no allegation that I'm aware of either

  14       through the course of discovery and my (indiscernible) in this

  15       case or by the proposed amendment that a new theory of

  16       underlying constitutional misconduct occurred, be it an

  17       improper opening, and improper cross examination.           Improper

  18       misuse of Molineux, or disregarding Molineux rulings, or

  19       (indiscernible).

  20                   None of that is -- (indiscernible).         So all this is

  21       I think is a pitch to get some of this in front of the jury.

  22       The case law is clear though that this is not the forum or the

  23       context with which one does it.

  24                   And then putting us through the burden of sifting

  25       threw all this discovery to respond to this complaint has been


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 27 of 33 PageID #: 19925

                                                                                 27

   1       found to be prejudicial.

   2                   We then now -- I mean, there's just a generalized

   3       prosecutorial misconduct delivered in different claims being

   4       thrown out there.     That is going to be subject to further

   5       motion practice.

   6                   I mean, it does expand the work on the case and it

   7       doesn't really add anything because there are really motion

   8       sin limine issues about whether, you know, a decision by the

   9       Second Department of the State of New York in X year is

  10       evidence of like the improper training when X prosecutor

  11       violated the New York State standard for G type of conduct.

  12                   I mean, that's the -- those are evidence questions.

  13       They're not necessarily a pleading question.

  14                   I mean, I'll say just generally I don't agree with

  15       all the representations that have been made about the

  16       (indiscernible) but I don't think that's really germain to our

  17       discussion here today.

  18                   So I thinK the court has a right, and the court's

  19       initial inclination that (indiscernible) are necessary is

  20       correct because it is. It doesn't add anything in terms of

  21       just inflammatory discussions about the D.A.'s office which

  22       whatever the motive is, it's just, again, it relates to

  23       evidence not claims.

  24                   THE COURT:    All right.    So thank you, everybody for

  25       your input.


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 28 of 33 PageID #: 19926

                                                                                 28

   1                   MR. RUDIN:    Your Honor, may I add one thing in

   2       reply.

   3                   THE COURT:    Who's speaking, please?

   4                   MR. RUDIN:    Mr. Rudin.    Joel Rudin.

   5                   THE COURT:    Yes.   Go ahead.

   6                   MR. RUDIN:    The problem -- I mean -- as Mr. Lax

   7       pointed out I handled the Second Circuit appeal and we pointed

   8       out in a footnote that while we had made it clear to the

   9       district court that we were pursuing a claim of the failure to

  10       discipline Brady violations, and that was part of our theory

  11       and we argued it that way, and the Second Circuit noted that

  12       that theory was -- that was one of our claims, if one looks at

  13       the way the complaint is drafted, while there are factual

  14       allegations in the factual part of the complaint that talk

  15       about training and discipline generally for misconduct, the

  16       way the actual causes of actions are drafted is you have one

  17       cause of action that is entitled failure to discipline

  18       summation misconduct, and then there's another cause of action

  19       that's entitled witness protection -- that makes reference to

  20       the deficient witness protection program.

  21                   But the broader theory that Mr. Lax seems to be

  22       conceding is in the case, and I'm glad that he's conceding

  23       that it's in the case and he's understood it all along, it

  24       still isn't spelled out in our complaint as clearly as we

  25       would like it to be so that there isn't any question going


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 29 of 33 PageID #: 19927

                                                                                 29

   1       forward.

   2                   And the paragraphs that I referred Your Honor to

   3       earlier are -- stand alone without the factual material that

   4       is in the proposed amendment and make it clear what Mr. Lax is

   5       saying is in the case, but which is not as clearly stated in

   6       the operative complaint as it might.

   7                   And so while I think it's important -- we, of

   8       course, would like the factual material that's in the proposed

   9       amendment to be allowed, at the very least we would ask that

  10       the paragraphs that make the legal theory clearer, and which

  11       Mr. Lax concedes is not a surprise to him at all be permitted.

  12                   MR. LAX:     Your Honor, if I could have one very final

  13       brief point?

  14                   THE COURT:     All Right.

  15                   MR. LAX:     It's simply this.    That we seem to have

  16       broad agreement on this call and on this hearing that there is

  17       no surprise to the City.

  18                   And I would suggest that under the unanimous case

  19       law, when there's no surprise to the City there's really no

  20       basis to oppose amending the complaint.

  21                   We all apparently seem to understand what the basic

  22       claims are and what the basic facts are and we are supposed to

  23       be the masters of our own complaint as to plaintiff and we

  24       believe that this is important to add as a claim.

  25                   And since there's really no dispute that there's no


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 30 of 33 PageID #: 19928

                                                                                 30

   1       prejudice here at all to the defense we would suggest that

   2       leave be liberally granted to amend and we just proceed under

   3       the new complaint.

   4                   THE COURT:    I heard Mr. Lax say there is prejudice

   5       to the defendant in having to respond to file an answer to a

   6       complaint like this.

   7                   And even though your theory as you've described it

   8       and summarized it may not be a surprise to anybody and sure,

   9       in the first instance you can file a complaint as you wish, a

  10       complaint or an amendment, a proposed amendment like this does

  11       start to look like you're skirting any ability of the trial

  12       judge to rule on motions in limine on each of these points to

  13       weigh whether, in fact, it's fact relevant or not.

  14                   And so it's not as simple as you've set out to say

  15       that there's a -- whatever you want to do with the complaint

  16       you should be allowed to as along as it doesn't hurt -- as

  17       long as it's no surprise to the defendant, I simply don't

  18       accept that.

  19                   So I know the parties need to move forward on this

  20       and so I'm prepared to rule on your proposed amendments and I

  21       will start with what you've said, Mr. Maazel, about leave to

  22       amend should be granted (indiscernible).

  23                   And so I've looked at your proposed amendment in

  24       that light and I've looked at the timing of this, as well as

  25       the prejudice to the defendant.


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 31 of 33 PageID #: 19929

                                                                                     31

   1                   I don't find that the amendments are proper.           They

   2       are not of the kind of information or allegations that belong

   3       in a complaint.     They are more -- they are so detailed they

   4       really are an attempt to make the complaint evidence itself.

   5                   And so I don't -- I just don't see the utility of

   6       permitting this complaint and I do find that there's prejudice

   7       because now that the defendant, as they should any time

   8       there's a pleading, needs to answer each argument -- each

   9       allegation that's presented and then figure out how to respond

  10       to it legally as well as factually.

  11                   Now you may say, Mr. Maazel, well, this is evidence

  12       that the defendants know about so what's there to deny?                They

  13       should just admit everything.

  14                   But this is also a document that's going to be the

  15       document that the jurors will be using to make their decision

  16       and this goes far beyond placing allegations for the jury to

  17       consider in terms of making their decision.            So I don't think

  18       it's proper.

  19                   And then the last point is that as unhappy as you

  20       may feel about the original complaint and Mr. Rudin's

  21       characterization of it, as inartfully pled, it contains

  22       everything you need in terms of the allegations.

  23                   And if there's anything beyond that that you want to

  24       present to Judge Donnelly, you can certainly bring it up to

  25       her and have her decide what is relevant to this case and what


                Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 32 of 33 PageID #: 19930

                                                                                 32

   1       isn't.

   2                   And if at that point you look back on this and say

   3       well, if Judge Kuo hasn't let us amend, then we would be

   4       talking differently in terms of what this trial would look

   5       like.    You could ask her to reconsider my ruling today.

   6                   But I think at this late game -- this late stage of

   7       the game and having had everybody move forward, including me,

   8       on the assumption or the understanding that these were exactly

   9       the issues that you were looking at, the amendments are both

  10       unnecessary and prejudicial.

  11                   So the motion to amend is denied, except to the

  12       extent that you've now fixed some of the -- deleted some of

  13       the causes of action that were with the -- the motion for

  14       summary judgment was upheld by the Second Circuit.

  15                   So I think it would be very useful for everybody to

  16       use the clean copy of the amended complaint that only reflects

  17       the amendment insofar as it takes out what has been dismissed

  18       in the case.

  19                   So please go back and take a look at what that is

  20       and that's the amended complaint. I'll permit that amendment

  21       to go forward so the jury is looking at a clean document.

  22                   All right.     Anything else, Mr. Maazel?

  23                   MR. MAAZEL:     No, Your Honor.

  24                   THE COURT:     All right. Mr. Lax?

  25                   MR. LAX:     No, Your Honor.


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:12-cv-01025-AMD-PK Document 303 Filed 01/25/21 Page 33 of 33 PageID #: 19931

                                                                                 33

   1                   THE COURT:    All right. Thank you, everybody.

   2                   MR. MAAZEL:    Thank you, Judge.

   3             (Proceedings concluded at 2:07 p.m.)

   4

   5       I, CHRISTINE FIORE, Certified Electronic Reporter and

   6       Transcriber, certify that the foregoing is a correct

   7       transcript from the official electronic sound recording of the

   8       proceedings in the above-entitled matter.

   9

  10

  11                                                January 25, 2021

  12           Christine Fiore, CERT

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
